Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00486-CR

                                     Darryl LATHAN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 362nd District Court, Denton County, Texas
                              Trial Court No. F-2010-1164-D
                   The Honorable Robert Bruce McFarling, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 17, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice